Affirmed by unpublished PER CURIAM opinion..
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Emmett Johnson Jafari appeals the district court’s order denying relief on his Fed.R.Civ.P. 60 motion in his civil action against his former employer, and a subsequent order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jafari v. Old Dominion Transit Mgmt. Co., No. 3:08-cv-00629-JRS-DJN (E.D. Va. Aug. 19, 2015 & Oct. 20, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.